IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,627-02


EX PARTE DAVID SANTIAGO RENTERIA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 20020D00230 IN THE 41ST DISTRICT COURT

EL PASO COUNTY



Per Curiam.  


O R D E R


	Applicant's initial application for writ of habeas corpus pertaining to his original
conviction is pending in this Court.  In May 2008, in a punishment re-trial, a jury
answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On July 7, 2010, the State filed in this Court its brief on
applicant's direct appeal of his punishment re-trial.  Pursuant to Article 11.071 §§ 4(a)
and (b) (1), applicant's initial application for a writ of habeas corpus on the re-trial was due
to be filed in the trial court on or before November 19, 2010, assuming a motion for
extension was timely filed and granted.  It has been eighteen months since the application
was due in the trial court.  Accordingly, we order the trial court to resolve any remaining
issues within 90 days from the date of this order.  The clerk shall then transmit the
complete writ record to this Court within 120 days from the date of this order.  Any
extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.